Name: Commission Regulation (EEC) No 290/89 of 3 February 1989 establishing ceilings and Community surveillance for imports of certain products originating in the African, Caribbean and Pacific States or in the overseas countries and territories (1989)
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  trade policy;  executive power and public service
 Date Published: nan

 4. 2. 89 Official Journal of the European Communities No L 33/27 COMMISSION REGULATION (EEC) No 290/89 of 3 February 1989 establishing ceilings and Community surveillance for imports of certain products originating in the African, Caribbean and Pacific States or in the overseas countries and territories (1989) Republic to the European Communities (4), Spain and Portugal are to postpone implementation of the preferential arrangements for fruit and vegetables falling within Regulation (EEC) No 1035/72 0, as last amended by Council Regulation (EEC) No 2238/88 (% until 31 December 1989 and 31 December 1990 respectively ; whereas consequently, the abovementioned tariff concession does not apply at present in Spain or Portugal ; Whereas the application of ceilings requires the Community to be regularly informed of the trend of imports of the relevant products originating in these countries ; whereas imports should, therefore, be made subject to a system of surveillance ; Whereas this objective may be achieved by means of an administrative procedure based on offsetting imports of the products in question against the ceilings at Community level as and when these products are entered with customs authorities for free circulation ; whereas this administrative procedure must make provision for the possible re-establishment of tariff duties as soon as the ceilings are reached at Community level ; Whereas this administrative procedure requires close and particularly swift cooperation between the Member States and the Commission ; whereas the latter must, in particular, be able to follow the progress of quantities charged against the ceilings and keep the Member States informed ; whereas this cooperation has to be particularly close since the Commission must be able to take the appropriate measures to re-establish the customs tariff duties if the ceilings are reached ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories (l), as last amended by Regulation (EEC) No 1821 /87 (2), and in particular Articles 13a and 22 thereof, Whereas Article 13a of Regulation (EEC) No 486/85 stipulates that products listed there, originating in the African, Caribbean and Pacific States or in the overseas countries and territories, are subject on importation into the Community to progressively reduced rates of duty ; whereas such reduction of duties applies only up to ceilings above which the customs duties actually applied in respect of third countries may be re-established ; Whereas, within the limits of these tariff ceilings, customs duties are reduced progressively by the percentage specified in that Article, during the same period and in accordance with the same timetable as provided for in Articles 75 and 268 of the Act of Accession of the Kingdom of Spain and the Portuguese Republic ; whereas for 1989 the preferential duties as to garlic are equal to 63,6 % of the duties applicable and as to iceberg lettuce 60 % of the duties applicable ; Whereas by Commission Regulation (EEC) No 1450/88 of 27 May 1988 concerning duties applicable to imports of iceberg lettuce from Spain and Portugal into the Community as constituted on 31 December 1985 0, a partial suspension of customs duties to these Member States has been adopted for the period 1 July to 30 September 1989 ; whereas the same rates of duties should be applied to the imports of these products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ; Whereas, by virtue of Council Regulation (EEC) No 1820/87 of 25 June 1987 concerning the application of Decision No 2/87 of the ACP-EEC Council of Ministers on the advance implementation of the Protocol to the Third ACP-EEC Convention consequent on the Accession of the Kingdom of Spain and the Portuguese HAS ADOPTED THIS REGULATION : Article 1 1 . Imports of products listed in the Annex originating in the African,Caribbean and Pacific States or in the overseas countries and territories shall, in the Community as constituted at 31 December 1985, be subject to ceilings and to Community surveillance. (') OJ No L 61 , 1 . 3 . 1985, p. 4. 0 OJ No L 172, 30. 6. 1987, p. 102. (3) OJ No L 132, 28 . 5. 1988, p. 25. (4) OJ No L 172, 30. 6. 1987, p. 1 . (j OJ No L 118, 20. 5. 1972, p. 1 . (4 OJ No L 198, 26. 7. 1988, p . 1 . No L 33/28 Official Journal of the European Communities 4. 2. 89 4, of imports effected in accordance with the above procedures. 3. As soon as the ceilings have been reached, the Commission may adopt a Regulation re-establishing, until the end of its period of validity, the customs duties applicable to third countries. 4. Member States shall send the Commission statements of the quantities charged for the preceding month no later than the 15th day of each month . At the Commission's request, they shall send statements of the quantities charged for periods of 10 days, to be forwarded within five clear days of the end of each 10-day period. The products referred to in the first paragraph, their CN cddes, the customs duties applicable, the period of validity, and the levels of the ceilings are set out in the Annex. 2. Quantities shall be charged against the ceiling as and when products are entered with customs authorities for free circulation, accompanied by a movement certificate. Products may be charged against a ceiling only if the movement certificate is submitted before the date on which the collection of customs duties is re-established. The extent to which ceilings are used up shall be determined at Community level on the basis of the imports charged against them, in the manner specified in the preceding subparagraphs. Member States shall inform the Commission, at the intervals and within the time limits specified in paragraph Article 2 This Regulation shall enter into force on 1 March 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1989. For the Commission Christians SCRIVENER Member of the Commission ANNEX Order No - CN code Description Customs duty applicable Level ceiling (tonnes) 12.0040 ex 0703 20 00 Garlic, from 1 March to 31 May 1989 7,6 500 12.0050 ex 0705 11 10 Crisp head cabbage lettuce (Lactuca sativa L. var. capitata) (iceberg) from 1 July to 30 September 1989 8,2 MIN ECU 1,5/100 kg/br 1 000